

113 S1729 IS: Expanded Consumer Choice Act
U.S. Senate
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1729IN THE SENATE OF THE UNITED STATESNovember 19, 2013Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Patient Protection and Affordable Care Act to provide further options with respect to levels of coverage under qualified health plans.1.Short titleThis Act may be cited as the
		  Expanded Consumer Choice Act.2.Providing for a new level of coverage under qualified health plans(a)In generalSection 1302 of the Patient Protection and Affordable Care Act (42 U.S.C. 18022) is amended—(1)in subsection (a)(3), by inserting copper, after either the;(2)in subsection (c)—(A)in paragraph (1), by adding at the end the following:(C)Copper plansThe cost-sharing incurred under a health 
                plan in the copper level with respect to self-only coverage or coverage 
                other than self-only coverage for a plan year beginning 
                in 2015 shall not be less than an amount determined appropriate by the Secretary (such amount to be in excess of the amount applicable to a bronze plan) increased as provided for in subparagraph (B) for later plan years.;(B)in paragraph (2)—(i)in subparagraph (A)—(I)in clause (i), by striking and at the end;(II)in clause (ii), by striking the period and inserting ; and; and(III)by adding at the end the following:(iii)for plan years beginning in 2015, the amount provided for under paragraph (1)(C) in the case of a plan in the copper level.; and(ii)in subparagraph (C), by inserting or copper after bronze; and(C)by adding at the end the following:(5)Regulations relating to plans in the copper levelThe Secretary shall promulgate regulations to provide for annual limits on deductibles and cost-sharing for plans in the copper level to ensure that such limits are reasonable for every marketplace and to take into account the feasibility of the relative plan design in each local insurance marketplace.;(3)in subsection (d)—(A)in paragraph (1), by adding at the end the following:(E)Copper levelBeginning in plan year 2015, a plan in the copper level 
                shall provide a level of coverage that is designed to 
                provide benefits that are actuarially equivalent to 50 
                percent of the full actuarial value of the benefits 
                provided under the plan.; and(B)in paragraph (4), by inserting copper, after providing a; and(4)in subsection (e)(1), in the matter preceding subparagraph (A), by inserting copper, after providing a.(b)Multi-State plansSection 1334(c)(1)(B) of the Patient Protection and Affordable Care Act (42 U.S.C. 18054(c)(1)(B)) is amended by inserting copper, after offering of the.